Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 and 8/11/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 54-56, 59, 60, 63, 67, 68, 73 and 76 in the reply filed on 6/24/2022 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel non-elected claims 31-34, 37-39, 43, 45, 47, 50, 52 and 53


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 54-56, 59, 60, 63, 67, 68, 73 and 76 are allowed.
The most pertinent prior arts are Visser US 20110197981, Bradley US 20090188332 and Cope US 20100044356. In combination the prior arts teach “a frame assembly having a first axis, a second axis orthogonal to the first axis, and a third axis orthogonal to the first axis and the second axis; a plant handler mounted to the frame assembly and having a plurality of grippers to manipulate the individual plant of the one or more plants, the plant handler configured to orient the plant within the sampler; and a controls system communicatively coupled to the plant handler and the sampler. the controls system configured to coordinate movement and operation of the plant handler and the sampler.” The prior arts do not teach “to collect a tissue sample of the individual plant, and a tissue sample collection device to identify, collect, and store the tissue sample of the individual plant.” The Cope reference teaches a system in which a motorized sampler can remove tissue from a seed, but there are no teachings of a system which can move and handle a plant. The Visser and Bradley references teach systems in which motorized arms can grab and move plants. There is no evidence in either of the prior arts that would support the combination of Cope with either Visser or Bradley. The claimed invention encompasses a combination that would not have been obvious to one of ordinary skill in the art although the individual claimed elements are known in the art. The combination of a motorized/robotic arm for plant handling as well as a sampling system for tissue sampling is unique since it allows for quick identification of plants as well as tissue removal. The claimed invention is patentable over the prior arts on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863